Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 23, 2018

                                    No. 04-18-00104-CV

                                      Genny HOULE,
                                         Appellant

                                             v.

 ONETOUCHPOINT SOUTHWEST CORP. dba Ginny's Printing and Christopher Woodall,
                           Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI05284
                      Honorable Solomon Casseb, III, Judge Presiding

                                       ORDER
Panel:        Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       On May 2, 2018, this court dismissed this appeal for want of jurisdiction because the
notice of appeal was not timely filed. On May 11, 2018, Appellant filed a “Request to
Reconsider the Notice of Appeal as Timely Filed.” We construe the document as a motion for
rehearing. See TEX. R. APP. P. 49.1.
     The panel has considered Appellant Genny Houle’s motion for rehearing; the motion is
DENIED. See TEX. R. APP. P. 49.3.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court